                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

CHARLES M. BUTLER, III and                      CV 17-50-BLG-SPW-TJC
CHLOE BUTLER

                    Plaintiffs,
                                                ORDER
vs.

UNIFIED LIFE INSURANCE
COMPANY; HEALTH PLANS
INTERMEDIARIES HOLDINGS,
LLC, doing business as Health
Insurance Innovations, doing business
as Health Insurance Innovations, Inc.;
ALLIED NATIONAL, INC.;
NATIONAL BROKERS OF
AMERICA, INC.; THE NATIONAL
CONGRESS OF EMPLOYERS, INC.;
and DOES 1-10
                   Defendants.

      Third-Party Defendant Multi-plan, Inc. has filed an unopposed motion to

allow counsel to appear at the Motion Hearing by telephone. (Doc. 217.) Good

cause appearing, IT IS HEREBY ORDERED that Multi-plan’ motion is

GRANTED.

      Multiplan’s counsel, Errol King and Adrian Miller, may appear by telephone

at the July 11, 2019 Motion Hearing. Counsel shall use the Court’s conferencing

system to participate in the hearing:

///
1.   Dial 1-877-848-7030
2.   Enter Access Code 5492555 #

DATED this 3rd day of June, 2019.

                             _______________________________
                             TIMOTHY J. CAVAN
                             United States Magistrate Judge
